internal_revenue_service number release date index number re department of the treasury washington dc person to contact telephone number refer reply to cc psi 7-plr-151798-02 date date legend taxpayer x y z dear we received your letter dated date on behalf of taxpayer requesting permission for taxpayer and the members of its controlled_group to revoke the election under sec_41 of the internal_revenue_code this letter responds to that request the facts submitted and representations made are as follows taxpayer is an accrual basis taxpayer and a member of a controlled_group taxpayer files its tax_return on the basis of a calender year under sec_41 all members of taxpayer’s controlled_group will use the same method of computing the credit_for_increasing_research_activities for the taxable_year ending on x taxpayer on behalf of itself and the members of its controlled_group elected to determine the credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 taxpayer and the members of its controlled_group continued to determine the research_credit using the alternative_incremental_research_credit rules of sec_41 through the taxable_year ending on y before the due_date of its return including extensions for the taxable_year ending on z taxpayer on behalf of itself and the members of its controlled_group submitted a request to revoke its election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on z and all subsequent taxable years for taxable years beginning after june taxpayers may elect to determine their research_credit under the alternative_incremental_research_credit rules of sec_41 sec_41 provides that an election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked plr-151798-02 with the consent of the secretary based solely on the facts submitted and representations made we grant permission for taxpayer and the members of its controlled_group to revoke the election to determine its credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on z taxpayer should compute its credit_for_increasing_research_activities for the taxable_year ending on z and all succeeding taxable years using the general_rule of sec_41 provided that neither taxpayer nor any members of its controlled_group makes a new election to determine the credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures taxpayer or any members of its controlled_group treated as qualified expenses this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to the taxpayer’s authorized representative and a copy is being sent to the taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely brenda stewart senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
